Citation Nr: 1540305	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-38 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The appellant is the widow of the Veteran who served on active duty from October 1952 to September 1955.  He died in July 2009.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2009 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the appellant's claims of entitlement to service connection for the cause of the Veteran's claim and entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  She perfected a timely appeal to that decision.  

In May 2014, the Board remanded the case to the RO via the VA Appeals Management Center (AMC) for further evidentiary development.  The AMC completed the requested development and issued another SSOC in April 2015.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the VVA paperless claims processing system reflects that VA/CAPRI records current through October 2011 are in the VVA file.  

In addition, the Board observes that by rating action in April 2015, the RO determined that the December 2002 rating decision, which assigned an effective date of November 10, 1999, for the assignment of a TDIU, was not clearly and unmistakably erroneous.  In June 2015, the RO informed the appellant of this decision and of her appellate rights.  Since the appellant has not expressed disagreement with the denial of the claim, this issue is not currently in appellate status before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in July 2009, at the age of 74.  The immediate cause of death was reported as metastatic lung cancer.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed.  

2.  At the time of the Veteran's death, service connection was in effect for loss of use of the left hand, postoperative residuals, fracture, left carpal navicular, rated as 60 percent disabling; residuals of a fracture, left fifth metatarsal, rated as 10 percent disabling; and dupuytren's contracture, right hand, scar, tibial crest, donor site, and scar on the left forearm, donor site, each rated as 0 percent disabling.  The Veteran was granted individual unemployability, effective November 10, 1999.  
 
3.  The Veteran's fatal metastatic lung cancer was not manifested in service or in the first post service year, and it is not otherwise shown to be related to his military service or any incident therein.  
 
4.  There is no competent evidence showing that a service-connected disability was the immediate or underlying cause of the Veteran's death; nor is there competent evidence showing that a service-connected disability or disabilities contributed substantially or materially to cause death.  

5.  At the time of his death, the Veteran was not in receipt of, or entitled to receive, compensation for service-connected disability that was rated totally disabling by a schedular or unemployability rating for a period of 10 years immediately preceding his death.  


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  A service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2014).  

3.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22(a) (2) (i) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2009 from the RO to the appellant, which was issued prior to the RO decision in December 2009.  An additional letter was issued in September 2014.  Those letters informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. She was provided an opportunity at that time to submit additional evidence.  In addition, the April 2015 SSOC provided the appellant with an additional 60 days to submit additional evidence.  Thus, the Board finds that the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

It also appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

VA has obtained service medical records, post-service treatment records and assisted the appellant in obtaining evidence.  The Board finds that there is no duty on VA's part to obtain a medical opinion because there is no competent evidence of record indicating that the Veteran's cause of death may be associated with his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The stated cause of death (lung cancer) was first shown many years after separation from service and there is no competent evidence to show that the condition is related to service.  The standards of McLendon have not been met.  The service and post-service medical records provide evidence against the claim.  A decision on the merits at this time does not violate the duty to assist or prejudice the appellant.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The record indicates that the Veteran served on active duty from October 1952 to September 1955.  The record reflects that the Veteran died in July 2009, at the age of 74.  A certificate of death, dated in July 2009, listed the immediate cause of death as metastatic lung cancer.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed.  At the time of the Veteran's death, service connection was in effect for loss of use of the left hand, postoperative residuals, fracture, left carpal navicular, rated as 60 percent disabling; residuals of a fracture, left fifth metatarsal, rated as 10 percent disabling; and dupuytren's contracture, right hand, scar, tibial crest, donor site, and scar on the left forearm, donor site, each rated as 0 percent disabling.  The Veteran was granted individual unemployability, effective November 10, 1999  

The Veteran's service treatment records (STRs), including the enlistment examination in October 1952, and the separation examination in September 1955, do not reflect any complaints, findings or diagnoses of any cancer, to include lung cancer.  

The appellant's claim for service connection for the cause of the Veteran's death (VA Form 21-534) was received in July 2009.  In a statement in support of claim, dated in August 2009, the appellant maintained that the Veteran's death was due to the combination of his spinocerebellar ataxia and his cancer.  She noted that spinocerebellar ataxia is a progressive degenerative neuromuscular disease similar to Amyotrophic Lateral Sclerosis (ALS) Symptoms include the weakening and wasting of muscles leading eventually to paralysis; she stated that the condition also affects speech and swallowing.  The appellant noted that the Veteran exhibited all of these symptoms in the months preceding his death; he was unable to swallow, his right arm became paralyzed, and the stiffening of his legs left him with the inability to walk.  She noted that the Veteran was diagnosed with spinocerebellar ataxia by a VA doctor in 1984.  

Received in December 2009 were VA treatment reports dated from January 2007 through October 2009.  A treatment note, dated in January 2007, indicates that the Veteran received treatment for mouth and gum pain; he reportedly had a history of oral cancer.  In June 2009, the Veteran was placed on medication used for treatment of patients with end stage lung cancer.  In an addendum, dated in October 2009, it was noted that the Veteran died on July [redacted], 2009.  

Received in April 2015 were VA treatment reports for the period from August 1995 to October 2011.  A urology note, dated in July 1999, indicates that the Veteran had a total prostatectomy for cancer 2 to 3 years ago; he had problems with incontinence and urgency.  A social work note, dated in July 1999, indicates that the Veteran sought referral to substance alcohol treatment program (SATP) for alcohol dependence.  He was admitted to a residential program in August 1999.  An examination, conducted in August 1999, revealed an assessment of gastritis, by history, urinary incontinence, history of prostate cancer, generalized arthritis, and neurovascular disease.  A cardiology note, dated in October 2000, indicates that the Veteran was status post myocardial infarction September 2000 and underwent cardio bypass graft in September 2000.  The Veteran also received follow up evaluation and treatment for his hands.  In April 2002, he was diagnosed with bronchitis.  A respiratory therapy note, dated in April 2004, indicates that the Veteran was seen for evaluation of chronic obstructive pulmonary disease (COPD).  It was noted that he was doing relatively well from a respiratory standpoint, because he apparently had to have radiation treatment for throat cancer.  The examiner stated that the Veteran unfortunately still continued to smoke cigarettes, knowing that this is a detriment to his overall health, particularly with a recent history of malignancy.  In September 2004, the Veteran was seen for complaints of sore throat and aching right ear and dry mouth.  It was noted that he had had tonsillar cancer.  The assessment was tonsillar cancer, treated.  A May 2005 VA progress note reflects an assessment of COPD.  A nursing note, dated in July 2005, indicated that the Veteran was provided education and information on the risks of tobacco use; he understood the risks of significant lung disease to include chronic bronchitis, emphysema, or lung cancer.  The Veteran was also informed that there were increased risks of severe cardiovascular disease to include stroke, myocardial infarction, peripheral vascular disease and sudden death.  He was advised to stop smoking and using tobacco; smoking cessation was offered and handouts given for classes.  

In January 2007, the Veteran was seen for complaints of neck pain; it was reported that the Veteran had cancer of the neck and was having severe pain.  The assessment was pain from cancer in the neck.  In November 2007, the Veteran was diagnosed with cancer of the right jaw.  In February 2008, the Veteran was diagnosed with status post-surgery for cancer of the right mandible with right hemimandibulectomy and reconstruction, and history of left tonsillar cancer treated by irradiation.  A hematology consultation note, dated in June 2009, indicates that the Veteran underwent a CAT scan of the chest and abdomen in February 2009, at which time the lungs revealed cavitating mass identified in the right apex, which had increased in size.  It had increased in size and was very worrisome for lung carcinoma.  It was noted that changes of underlying pulmonary fibrosis were identified, and the Veteran had loculated pleural effusion which had gone from 4 cm to 4.3 cm.  He had biopsy of the lesion and it was reported that the lesion was squamous cell carcinoma.  The Veteran started treatment in April 2009, and another PET scan in early June 2009 showed multiple lesions in the liver and pelvic bone.  An H & P note, dated in late June 2009, reported that the Veteran was seen in the emergency room with complaints of generalized weakness and dysphagia.  It was noted that the Veteran had metastatic lung cancer and had finished chemotherapy with outside oncologist.  


III.  Legal Analysis-S/C Cause of death.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for a chronic disease, including malignant tumors, if manifested to a compensable degree within the prescribed presumptive period--one year following separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It must be shown that there was a causal connection.  U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the view point of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  In cases where the primary causes of death are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014).  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Board finds no competent evidence which establishes the onset of the fatal disease process, lung cancer, during the Veteran's active service.  Significantly, the STRs are negative for any complaints, diagnoses or treatment for a lung disorder, including lung cancer.  Rather, at the time of his separation examination, in September 1955, clinical evaluation of the lungs and chest was normal; a chest x-ray was negative.  Additionally, there is no indication of any lung cancer within one year after service.  Therefore, lung cancer, which led to the Veteran's death, may not be presumed to have been incurred during his active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Significantly, the post service medical records show that lung cancer was first diagnosed in February 2009, approximately 53 years after the Veteran's discharge from service.  The Federal Circuit Court has held that a lapse of many years after the events in question during service and the initial manifestation of symptoms after service is probative evidence to be considered in deciding a service-connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that there is no basis to award service connection based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b).  In addition, the presumption of in-service incurrence for a malignant tumor seen within one year of service is not for application.  38 U.S.C.A. § 1112(a) (1); 38 C.F.R. § 3.307(a) (3).  

Moreover, the Board finds that the record does not contain competent evidence to establish a nexus, or link, between the underlying cause of death-metastatic lung cancer--and the Veteran's military service.  

In this case, it is not disputed that the Veteran was service connected for loss of use of the left hand, postoperative residuals, fracture, left carpal navicular, residuals of a fracture, left fifth metatarsal, dupuytren's contracture, right hand, scar, tibial crest, donor site, and scar on the left forearm, donor site.  However, there is no competent evidence that tends to establish that the Veteran's death from metastatic lung cancer was related to any of the service-connected disabilities.  In addition, there is no competent evidence that any of the Veteran's service-connected disabilities contributed substantially or materially to death, or combined to cause death, or aided or lent assistance to the production of his death.  Consequently, service connection for the cause of the Veteran's death is not warranted.  

The Board appreciates the appellant's sincere contentions regarding the cause of her husband's death.  While we acknowledge the appellant's opinion, as a layperson, she is not competent to provide an opinion regarding the etiology of the Veteran's lung cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because lung cancer is diagnosed by unique and readily identifiable features, neither involves a simple identification that a layperson is competent to make.  Here, the appellant has failed to submit competent evidence to provide a nexus between any in-service injury or disease and the condition that caused and contributed to cause the Veteran's death.  At this time, there is no competent evidence of the fatal disease processes during service, there is no competent evidence of the fatal disease processes within one year of separation and there is no competent evidence relating the processes to service or any service-connected disability.  Therefore, the preponderance of the evidence is against the claim of service connection for the cause of death.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


IV.  Legal Analysis-DIC under 38 U.S.C.A. § 1318.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (West 2002).  

 "Entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2) ; (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308  but determines that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22 (2014).  

In January 2000, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time specified in 38 U.S.C.A. § 1318, or would have established such a right but for CUE in the adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility.  On April 5, 2002, VA also amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a)  on the question of whether a deceased veteran had been totally disabled for 8 years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit. See 67 Fed. Reg. 16,309 -16,317 (April 5, 2002).  Subsequently, the Court held that "hypothetical entitlement" to DIC benefits under 38 U.S.C.A. § 1318  is allowed for claims filed prior to January 21, 2000, that is, the date of the VA regulation prohibiting "hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  In Rodriguez v. Peake, 511 F.3d 1147 (2008), the United States Court of Appeals for the Federal Circuit  held that application of the amended regulations barring use of hypothetical entitlement theory for DIC claims did not have impermissible retroactive effect.  

In this case, the relevant facts are not in dispute and the resolution of the claim is entirely dependent upon the application of relevant statutes and regulations. Accordingly, no notice or assistance is therefore required under the VCAA.  See Kane v. Principi¸ 17 Vet. App. 97, 103 (2003); DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 (June 2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 378 (Fed. Cir. 2000); 14 Vet. App. 122, 128-30 (2000).  

Under certain circumstances, VA pays DIC to the surviving spouse of a Veteran who died from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2002).  VA also pays DIC to a surviving spouse in the same manner as if the Veteran's death were service connected, when the Veteran, at the time of death, was in receipt of or entitled to receive compensation for a service-connected disability that was continuously rated totally disabling for a period of 10 years or longer immediately preceding death. 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  VA also pays DIC under 38 U.S.C.A. § 1318 if a Veteran's service-connected disability was continuously rated totally disabling for a period of not less than 5 years from the Veteran's separation from service; or if the Veteran was a former prisoner of war, died after September 30, 1999, and had a service-connected disability rated totally disabling for one year or longer immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

The phrase "entitled to receive" means that a Veteran filed his claim for disability compensation during his lifetime and (1) would have received total disability compensation for the relevant period specified in Section 3.22(a)(2) but for clear and unmistakable error (CUE) committed by VA in a decision made during the Veteran's lifetime; (2) additional service department records submitted before or after the Veteran's death, that were in existence at the time of a prior VA decision but had not been previously considered by VA, provide the basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. § 3.156(c)  and 38 C.F.R. § 3.400(q)(2)  for the relevant period specified in Section 3.22(a)(2); or at the time of death, the Veteran had a service-connected rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was holding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2) ; (5) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308  but determines that benefits were payable under 38 U.S.C.A. § 5309 . 38 C.F.R. § 3.22(b).  

In this case, the Veteran died in July 2009, almost 54 years after his discharge from service (rendering inapplicable the 5-year provision), had no service-connected disability rated as totally disabling for at least 10 years prior to his death.  Rather, his total rating was in effect from November 10, 1999 until his death in July 2009, a total of nine years and 8 months.  The evidence also does not reflect that the Veteran.  

In light of the foregoing, the Board finds that the veteran was not in receipt of a total disability rating for a period of ten years immediately preceding his death as required under 38 U.S.C.A. § 1318(b).  Therefore, the appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)  on the grounds that the Veteran had been in receipt of, or actually established entitlement to, a total rating for ten years prior to his death.  38 C.F.R. § 3.22.  Entitlement to these benefits must thus be denied as a matter of law. Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for the cause of the Veteran's death is denied.  

The appeal for DIC under 38 U.S.C.A. § 1318, being without legal merit, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


